The testimony of witnesses present three distinct views, as respects plaintiffs, defendants, and themselves; this objection is on the ground of interest. An interested witness cannot be compelled to swear. It is a privilege as to himself, which he has a right to claim; but, if he chooses, he may swear against his own interest, but not for it.1
The objection therefore can only be a partial one, as it respects the plaintiff. If he be interested in swearing for the person offering the testimony, he is not competent as to that.
Another witness was proceeding to state what was said at a trial before a justice of the peace; this was objected to, on the ground that the record of that trial should be first shown.
1 1 Johns. 340, 362.